      Case 4:20-cv-02154 Document 13 Filed on 08/13/20 in TXSD Page 1 of 7




                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS


 Terri Pepper,

                          Plaintiff,               Case No. 4:20-cv-02154

 v.

 Life Protect 24/7, Inc. d/b/a                     Amended Complaint and Demand for Jury
 Life Protect 24/7,                                Trial

                          Defendant.


                                   AMENDED COMPLAINT

       Terri Pepper (Plaintiff), by and through her attorneys, Kimmel & Silverman, P.C.,

alleges the following against Life Protect 24/7, Inc. d/b/a Life Protect 24/7 (Defendant):

                                       INTRODUCTION

       1.      Plaintiff’s Amended Complaint is based on the Telephone Consumer Protection

Act (“TCPA”), 47 U.S.C. §227 and § 302.101 of the Texas Business & Commercial Code.

                                 JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over the TCPA claims in this action

under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising

under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87

(2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-question

subject-matter jurisdiction to hear private civil suits under the TCPA).

       3.

       4.      This Court has personal jurisdiction over Defendant conducts business in the State

of Texas.


                                                     1
      Case 4:20-cv-02154 Document 13 Filed on 08/13/20 in TXSD Page 2 of 7




         5.    Venue is proper under 28 U.S.C. § 1391(b)(2).

                                             PARTIES

         6.    Plaintiff is a natural person residing in The Woodlands, Texas 77354.

         7.    Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

         8.    Defendant is a business entity with principal place of business, head office, or

otherwise valid mailing address at 3509 Virginia Beach Boulevard Virginia Beach, Virginia

23452.

         9.    Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

         10.   Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                  FACTUAL ALLEGATIONS

         11.   Plaintiff has a cellular telephone number.

         12.   Plaintiff has only used this phone number as a cellular telephone.

         13.   Beginning in or around January 2020, Defendant repeatedly called Plaintiff on her

cellular phone on a repetitive and continuous basis for solicitation purposes.

         14.   Plaintiff did not request information from Defendant and Defendant did not have

consent to contact Plaintiff.

         15.   Plaintiff has been on the Do Not Call Registry since December 15, 2004.

         16.   Defendant’s calls were not made for “emergency purposes.”

         17.   Defendant’s incessant calls were bothersome, disruptive and frustrating for Plaintiff

to endure.

         18.   Plaintiff received two or more calls from Defendant while on the Do Not Call

Registry within a single year.


                                                      2
      Case 4:20-cv-02154 Document 13 Filed on 08/13/20 in TXSD Page 3 of 7




           19.   Upon information and belief, Defendant conducts business in a manner which

violates the Telephone Consumer Protection Act.

                                   COUN T I
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(B)

           20.   Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

           21.   The TCPA prohibits placing calls using an automatic telephone dialing system or

automatically generated or prerecorded voice to a cellular telephone except where the caller has

the prior express consent of the called party to make such calls or where the call is made for

emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

           23.   Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone number

using an automatic telephone dialing system.

           24.   The dialing system used by Defendant to call Plaintiff’s cellular telephone calls

telephone numbers without being prompted by human intervention before each call.

           25.   The dialing system used by Defendant to call Plaintiff has the present and/or future

capacity to dial numbers in a random and/or sequential fashion.

           26.   Defendant’s calls were not made for “emergency purposes.”

           27.   Defendant’s calls to Plaintiff’s cellular telephone without any prior express

consent.

           28.   Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since December 15, 2004.

           29.   Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

                                                      3
      Case 4:20-cv-02154 Document 13 Filed on 08/13/20 in TXSD Page 4 of 7




        30.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        31.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                   COUN T II
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(C)

        32.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        33.      The TCPA prohibits any person or entity of initiating any telephone solicitation to

a residential telephone subscriber who has registered his or her telephone number on the National

Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

maintained by the Federal Government. 47 U.S.C. § 227(c).

        34.      Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since December 15, 2004.

        35.      Defendant called Plaintiff on two or more occasions during a single calendar year

despite Plaintiff’s registration on the Do Not Call list.

        36.      Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        37.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

                                                       4
      Case 4:20-cv-02154 Document 13 Filed on 08/13/20 in TXSD Page 5 of 7




       38.       As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.



                                             COUNT III
                          DEFENDANT VIOLATED § 302.101 OF
                      THE TEXAS BUSINESS & COMMERICAL CODE

       39.       Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

       40.       §302.101 of the Texas Business & Commerce Code prohibits sellers from engaging

in telephone solicitation from a location in this state or to a purchaser located in this state unless

the seller obtains a registration certificate from the Office of the Secretary of State for the business

location from which the solicitation is made.

       41.       Defendant violated § 302.101 of the Texas Business & Commercial Code when its

representatives engaged in continuous and repetitive telephone solicitation of Plaintiff without

obtaining a registration certificate from the Office of the Secretary of State.

       42.       §302.302(a) of the Texas Business & Commerce Code provides that a person who

violates this chapter is subject to a civil penalty of no more than $5,000 for each violation.

Furthermore, §302.302(d) provides that the party bringing the action is also entitled to recover all

reasonable cost of prosecuting the action, including court costs and investigation costs, deposition

expenses, witness fees, and attorney fees.




       Wherefore, Plaintiff, Terri Pepper, respectfully prays for judgment as follows:




                                                       5
    Case 4:20-cv-02154 Document 13 Filed on 08/13/20 in TXSD Page 6 of 7




            a.      All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                    227(b)(3)(A)) and §302.302 of the Texas Business and Commerce Code;

            b.      Statutory damages of $500.00 per violative telephone call (as provided

                    under 47 U.S.C. § 227(b)(3)(B));

            c.      Additional statutory damages of $500.00 per violative telephone call (as

                    provided under 47 U.S.C. § 227(C);

            d.      Treble damages of $1,500.00 per violative telephone call (as provided under

                    47 U.S.C. § 227(b)(3));

            e.      Additional treble damages of $1,500.00 per violative telephone call (as

                    provided under 47 U.S.C. § 227(C);

            f.      All reasonable attorneys’ fees, witness fees, court costs and other litigation

                    costs incurred by Plaintiff pursuant to 15 U.S.C. § 1693k(a)(3) and Tex. Fin.

                    Code § 392.403(b);

            g.      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c); and

            h.      Any other relief this Honorable Court deems appropriate.




                              DEMAND FOR JURY TRIAL

     Please take notice that Plaintiff, Terri Pepper, demands a jury trial in this case.




                                                Respectfully submitted,

Dated: 08/14/2020                               By: s/ Amy L. Bennecoff Ginsburg
                                                Amy L. Bennecoff Ginsburg, Esq.
                                                Kimmel & Silverman, P.C.
                                                30 East Butler Pike
                                                Ambler, PA 19002

                                                  6
     Case 4:20-cv-02154 Document 13 Filed on 08/13/20 in TXSD Page 7 of 7




                                                  Phone: 215-540-8888
                                                  Facsimile: 877-788-2864
                                                  Email: aginsburg@creditlaw.com




                                    CERTIFICATE OF SERVICE

       I, Amy L.B. Ginsburg, hereby certify that I served a true and correct copy of the foregoing

amended complaint to the below parties via ECF.

                                     Christopher M. Jordan
                                     TX State Bar No. 4087817
                                     MUNSCH HARDT KOPF &HARR, P.C.
                                     700 Milam Street, Suite 2700
                                     Houston, Texas 77002
                                     Telephone: (713) 222-4015
                                     Fax: (713) 222-5834
                                     Email: cjordan@munsch.com
                                     Attorneys for Defendant


                                     BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                     Matthew C. Arentsen, pro hac vice pending
                                     Jesse D. Sutz, pro hac vice pending
                                     410 17th Street, Suite 2200
                                     Denver, Colorado 80202
                                     Phone: 303.223.1100
                                     Fax: 303.223.1111
                                     Email: marentsen@bhfs.com
                                            jsutz@bhfs.com




                                                            /s/ Amy L.B. Ginsburg




                                                   7
